              Case 3:18-cv-00372-CSH Document 73 Filed 09/13/19 Page 1 of 2


        The Jerome N. Frank Legal Services Organization
                                             Y A L E LA W S C H OO L


VIA ECF
                                                                                           September 13, 2019

The Honorable Charles S. Haight
United States District Judge
District of Connecticut
141 Church Street
New Haven, CT 06510

       Re:     Manker v. Spencer, No. 3:18-cv-372 (CSH)

Dear Judge Haight:

         Plaintiffs respectfully submit this letter to inform the Court of a recent order in this District that
addresses the discovery issues similar to those previously briefed before this Court. See ECF Nos. 51,
54, and 61. On September 9, 2019, in Kennedy v. Esper, No. 3:16-cv-2010-WWE (D. Conn.), Judge
Eginton granted discovery outside the administrative record and referred the case to a magistrate judge
to supervise discovery in that action. See Kennedy, ECF No. 101 at 3, attached as Exhibit A. Kennedy is
a certified class action of Army veterans who, like Plaintiffs in this case, allege that a discharge review
board arbitrarily and unlawfully denied discharge upgrade applications in violation of the Administrative
Procedure Act (“APA”). The plaintiffs in Kennedy had similarly alleged that extra-record discovery is
necessary to provide meaningful judicial review.

        Because of the similarities between the cases, Judge Eginton’s decision provides additional
authority for the Manker class’s position that extra-record discovery is necessary. Specifically, Judge
Eginton found: (1) that the administrative record was insufficient and (2) because the Kennedy plaintiffs
challenge the defendant’s general course of conduct, limited discovery outside of the administrative
record is necessary. Kennedy at 3. The Kennedy order is instructive for two reasons. First, as discussed
in our May 31 letter to the Court, see ECF No. 61, the administrative record in this case is similarly
insufficient. The administrative records produced in both cases contain similar material: the records
related to two individuals’ applications to the relevant discharge review board, and a set of mostly
publicly-available supplemental materials related to agency policies and training. Second, Judge Eginton
found that where the administrative record is insufficient and the plaintiffs challenge an agency’s
general course of conduct—as Plaintiffs in this case do—limited discovery outside of the administrative
record is necessary. Kennedy at 3; see also ECF Nos. 51, 54, and 61. As in Kennedy, Plaintiffs need
further discovery to prove their allegations concerning Defendant’s practices related to discharge
upgrade applications and implementation of agency guidance.

       For these reasons, as well as those already briefed and argued, Plaintiffs respectfully request that
the Court authorize additional discovery in this action in the event that it denies Defendant’s motion to
dismiss.




P.O. BO X 209090, NE W HA VE N, CO NNE CTIC U T 06520-9 090 • TELEP HO NE 203 432-4800 • F ACSIMI LE 203 432-1426
                  COURIER ADDRES S 127 WA LL S TREE T, NEW H A VE N, CONNE CTI CU T 06511
                Case 3:18-cv-00372-CSH Document 73 Filed 09/13/19 Page 2 of 2




Respectfully,

/s/ Michael J. Wishnie

Mollie Berkowitz, Law Student Intern*                         Susan J. Kohlmann, pro hac vice
Kayla Morin, Law Student Intern*                              Jeremy M. Creelan, pro hac vice
Samantha Peltz, Law Student Intern                            Jeremy Ershow, pro hac vice
Blake Schultz, Law Student Intern                             Jessica A. Martinez, pro hac vice
Renée A. Burbank, Supervising Attorney, ct30669               Nicole Taykhman, pro hac vice
Michael J. Wishnie, Supervising Attorney, ct27221             Jenner & Block LLP
Veterans Legal Services Clinic                                919 Third Avenue
Jerome N. Frank Legal Services Org.                           New York, NY 10022-3908
Yale Law School†                                              Tel: (212) 891-1678
P.O. Box 209090                                               SKohlmann@jenner.com
New Haven, CT 06520-9090
Tel: (203) 432-4800
michael.wishnie@ylsclinics.org




*Motion for law student appearance forthcoming.
†
  This letter brief does not purport to state the views of Yale Law School, if any.



                                                     2
